 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11   LYNNE BLOOM, et al.,                            Case No.: 1:20-cv-00958 AWI JLT
12                 Plaintiffs,                       ORDER GRANTING STIPULATION TO
                                                     EXTEND THE DEADLINE TO FILE DISMISSAL
13          v.                                       DOCUMENTS
                                                     (Doc. 97)
14   ETHICON, INC., et al.,

15                 Defendants.

16
17          The parties seek an additional 90 days to complete the settlement. (Doc. 97) Due to the
18   complexity of the action, the stipulation is GRANTED. The stipulation to dismiss the action SHALL
19   be filed no later than July 29, 2021.
20
21   IT IS SO ORDERED.
22
        Dated:    May 3, 2021                            _ /s/ Jennifer L. Thurston
23                                               CHIEF UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
